Citation Nr: 1044141	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  06-19 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a heart condition, to 
include consideration as secondary to the Veteran's service-
connected diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shabnam Keyvan

INTRODUCTION

The Veteran served on active duty from November 1963 to May 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little Rock, 
Arkansas.  

A hearing at the RO was held in April 2007 before Kathleen K. 
Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West 2002) and who is rendering the determination in this case.  

In an October 2007 decision, the Board remanded the current 
issues on appeal to the RO for additional evidentiary development 
and due process considerations.  Specifically, the Board 
instructed the RO to provide the Veteran and his representative 
with appropriate notice and to afford the Veteran VA medical 
examinations for the purpose of determining the nature and 
etiology of his sleep apnea, his bilateral foot fungus, his left 
knee disability, and his heart condition.  

In October 2009, the Board remanded the case again because the 
medical opinions with respect to the issues on appeal were not 
adequate.  Pursuant to the October 2009 remand, the Veteran was 
scheduled for another set of VA examinations, to include a VA 
cardiology examination, in December 2009.  These examinations 
were completed, and a copies of the VA examination reports have 
been associated with the Veteran's claims file.  Before the 
matter was certified to the Board, in a May 2010 rating decision, 
the RO granted service connection for sleep apnea, rating it at 
50 percent disabling, effective April 16, 2004.  The RO also 
granted service connection for left knee degenerative arthritis 
which were rated as 10 percent disabling, effective April 16, 
2004, and onychomycosis, rated as noncompensably disabling, 
effective April 16, 2004.  The Board finds that the grant of 
service connection for these disabilities constitutes a full 
award of the benefits sought on appeal with respect to these 
issues.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 
1997).  The record on appeal contains no indication that the 
appellant has appealed the downstream elements of effective date 
or initial rating for these disabilities; thus, these matters are 
not in appellate status.  Therefore, the only issue remaining on 
appeal before the Board is whether the Veteran is entitled to 
service connection for a heart condition.  

The AMC subsequently readjudicated the remaining claim in the May 
2010 Supplemental Statement of the case (SSOC).  Thus, all of the 
Board's remand instructions have been complied with.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of 
the Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to have a current heart 
condition that is causally or etiologically related to active 
military service or to a service-connected disorder..  


CONCLUSION OF LAW

A heart condition was not incurred in active service, nor is it 
related to a service-connected disability.  38 U.S.C.A. §§ 1101, 
1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156 
(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his/her representative, if applicable, 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  This notice must be 
provided prior to an initial unfavorable decision by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide the 
Veteran with notice of what evidence not previously provided will 
help substantiate his/her claim.  19 Vet. App. 473 (2006); see 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, 
VA must notify the Veteran of what is required to establish 
service connection and that a disability rating and effective 
date for the award of benefits will be assigned if service 
connection is awarded.

The RO did provide the Veteran with notice in July 2004, 
September 2004 and April 2005 prior to the initial decision of 
the claim in June 2005.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide the 
appeal would not be prejudicial to the claimant.  Moreover, the 
requirements with respect to the content of the notice were met 
in this case.  The RO informed the Veteran in the notice letter 
about the information and evidence that is necessary to 
substantiate his claim for service connection.  Specifically, 
both letters stated that the evidence must show that he had an 
injury in military service or a disease that began in, or was 
made worse during military service, or that there was an event in 
service that caused injury or disease; that he has a current 
physical or mental disability; and, that there is a relationship 
between his current disability and an injury, disease, or event 
in military service.  
The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
letters notified the Veteran that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  It was also requested 
that he complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private medical 
records that he would like VA to obtain on his behalf.  In 
addition, the letters informed him that it was his responsibility 
to ensure that VA received all requested records that are not in 
the possession of a Federal department or agency.  

The September 2004 letter informed the Veteran of evidence needed 
to establish secondary service connection.  Specifically, he was 
informed that he must show that he suffered an additional 
disability that was caused or aggravated by a service-connected 
disability.  Also, the September 2004 letter indicated that 
establishing service connection on a secondary basis requires 
evidence of a current physical or mental condition and evidence 
that a service-connected disability either caused or aggravated 
his claimed disorder.  

In accordance with the October 2007 Board remand, the Veteran was 
subsequently provided with complete VCAA notification in November 
2007.  This letter informed the claimant of what evidence was 
required to substantiate the claim and of the claimant's and VA's 
respective duties for obtaining evidence.  The Veteran was also 
asked to submit evidence and/or information in his possession to 
the RO.  Additionally, the November 2007 letter informed the 
claimant of the laws and regulations governing disability ratings 
and effective dates as required under Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

Although this letter was not sent prior to initial adjudication 
of the Veteran's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice and was provided 
several years to respond with additional argument and evidence.  
The claim was readjudicated and a Supplemental Statement of the 
Case (SSOC) was provided to the Veteran in June 2009 and in May 
2010.  See Prickett v. Nicholson 20 Vet. App. 370 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records, VA treatment records and 
private treatment records are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
Veteran's claim.  Despite being given the opportunity to do so, 
the Veteran has neither submitted nor identified any additional, 
available post-service VA or private clinical records pertaining 
to his claim and none is evidence from a review of the record.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2010).  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  

Pursuant to the October 2009 Board remand, the Veteran was 
provided a VA examination in December 2009 in connection with his 
claim for service connection for a heart condition.  The Board 
finds the December 2009 VA examination to be adequate.  The 
examiner indicated that the Veteran's claims file had been 
reviewed prior to his examination.  The examination also included 
a review and discussion of the Veteran's existing medical 
records, an interview with the Veteran including a discussion 
regarding his medical history, and a thorough physical 
examination of the Veteran.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination 
with respect to the issue on appeal has been met.  38 C.F.R. § 
3.159(c)(4).  

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a SOC 
and several SSOCs, which informed them of the laws and 
regulations relevant to his claim for service connection for a 
heart condition.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the Veteran in this case.

II.  Merits of the Claim

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent".  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service- connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a Veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002);  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 Vet. 
App. 439 (1995), the new provisions amount to substantive changes 
to the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service connection 
may be made.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  

The Veteran contends that he currently suffers from a heart 
condition as a result of his military service, as well as 
secondary to his current service-connected diabetes mellitus, 
type II.  Specifically, the Veteran testified that his heart 
condition is the result or an"offset" of his diabetes.  See 
Veteran's Hearing Transcript, dated April 13, 2007.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a heart 
condition.  

Turning to the Veteran's service treatment records, his November 
1963 enlistment examination was negative for any complaints, 
treatment, or diagnosis of a heart condition, the clinical 
evaluation of his heart was shown to be normal, and the Veteran 
had a physical profile of 1 at the time of this examination.  See 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that 
the 'PULHES' profile reflects the overall physical and 
psychiatric condition of the Veteran on a scale of 1 (high level 
of fitness) to 4 (a medical condition or physical defect which is 
below the level of medical fitness for retention in the military 
service)).  

The remainder of the Veteran's service treatment records reflect 
that he underwent a physical evaluation in August 1983 prior to 
entering into a Top Sweep exercise program.  Upon examination, 
the Veteran's heart was shown to have regular rhythm and rate 
"with normal first and second heart sounds with an S4 gallop at 
apex," and his carotids were "2 plus and symmetrical without 
bruits."  It was noted that while the Veteran did not have a 
personal history for atherosclerotic heart disease, he did have a 
family history of atherosclerosis, and therefore strong risk 
factors.  Other than a "normal PR interval and slightly 
prolonged QRS duration" his electrocardiogram (EKG) results were 
otherwise unremarkable.  The impression derived from the EKG was 
intraventricular conduction delay.  On his February 1984 
separation examination, the Veteran indicated on the Report of 
Medical History that he had had "dizziness or fainting spells", 
"shortness of breath", and "palpitations or pounding heart".  
He denied ever having had "heart trouble".  On the Report of 
Medical Examination, the examiner noted that clinical evaluation 
of his heart was normal.  Moreover, the evidence of record does 
not show that the Veteran sought any treatment for a cardiac 
disorder immediately following his separation from service or for 
many years thereafter.  Therefore, the Board finds that a heart 
condition did not manifest in service or within one year 
thereafter.  

Indeed, the Board further observes that the post-service record 
on appeal is similarly negative for any findings of complaints, 
treatment or diagnosis of a heart condition until over a decade 
after service.  In fact, the first post-service record pertaining 
to the Veteran's heart condition is a private treatment report 
dated in July 1996, nearly twelve years after his separation from 
service.  This record indicates the Veteran had abnormal EKG 
findings which reflected poor right wave progression, an 
incomplete right bundle branch block (RBBB), and left anterior 
fascicular block.  

A prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must 
consider all the evidence including the availability of medical 
records, the nature and course of the disease or disability, the 
amount of time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during combat 
conditions does not establish absence of disability and thus 
suggesting that the absence of medical evidence may establish the 
absence of disability in other circumstances).  Thus, when 
appropriate, the Board may consider the absence of evidence when 
engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. 
App. 261 (2003) (Steinberg, J., writing separately) (noting that 
the absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 presumption of 
soundness).  

During private treatment sessions dated from August 1984 to May 
1995, the Veteran indicated that he did not have any heart 
problems, that he did not suffer from ischemic heart disease, and 
that his heart was in normal condition.  VA treatment records 
dated in August 2005 and January 2006 indicate that upon physical 
examination, his cardiovascular system was shown to be within 
normal limits, with a regular rhythm and rate, and no noted 
murmur, gallup or rub.  The Veteran did not mention any heart 
problems during these treatment visits or during any treatment 
visits dated from 2004 to 2009.  

Pursuant to the October 2007 remand, the Veteran was afforded a 
VA medical examination in April 2009.  However, the examiner 
indicated that the Veteran denied having any heart disease and 
therefore did not examine him for it.  The Veteran was afforded a 
second VA cardiology examination in December 2009 wherein his 
claims file and medical records were reviewed.  Based on his 
review of the Veteran's medical records, the examiner wrote that 
the Veteran has never experienced a myocardial infarction, 
congestive heart failure, or angina pectoris.  He indicated that 
the Veteran did not have any known or recognized heart disease 
"even though his heart is clinically enlarged."  He further 
noted that the Veteran has never suffered from cor pulmonale as a 
result of his obstructive sleep apnea.  Upon physical 
examination, the examiner noted that the Veteran's left and right 
ventricle were not felt and that his estimated MET level was 1 or 
2.  

According to the examiner, the Veteran did not have ischemic 
heart disease, nor did he have any symptoms of ischemic heart 
disease.  The examiner indicated that the Veteran has never 
suffered a heart attack, heart failure or had any other sign or 
symptom to suggest that he had heart disease.  He further opined 
that the Veteran did not have heart disease related to his 
service-connected diabetes.  The examiner determined that the 
Veteran did not have ischemic heart disease on a clinical basis.  

Thus, the Veteran has not been diagnosed with a heart condition 
at any point during the instant appeal period.  In this regard, 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  Evidence 
must show that the Veteran has had the disability for which 
benefits are being claimed at some point during the pendency of 
the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) 
(noting that the requirement of a current disability is satisfied 
when the claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of that 
claim and that a claimant may be granted service connection even 
though the disability resolves prior to the Secretary's 
adjudication of the claim).  Because the medical evidence does 
not establish that the Veteran has been diagnosed with a heart 
condition at any point during the pendency of the Veteran's 
claim, the Board finds that the Veteran is not entitled to 
service connection for a heart condition on a direct or secondary 
basis.  

Again, although the Veteran might sincerely believe that his 
heart condition is related to service and/or caused or aggravated 
by his service-connected diabetes mellitus, the Veteran, as a lay 
person, is not competent to make such a diagnosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, any statements 
by the Veteran regarding such etiology or onset do not constitute 
competent medical evidence on which the Board can make a service 
connection determination.  

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provisions does not 
apply.  Accordingly, the Board concludes that service connection 
for a heart condition is not warranted.  


ORDER

Entitlement to service connection for a heart condition is 
denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


